Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

by and between

THE DALLAS MORNING NEWS, INC.,

as Seller,

and

508 YOUNG ACQUISITION LP,

as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

DESCRIPTION OF PROPERTY; AGREEMENT TO BUY AND SELL

     1   2.   

EARNEST MONEY AND TITLE COMPANY

     1   3.   

PURCHASE PRICE

     2   4.   

CRITICAL DATES

     2   5.   

TERMS AND CONDITIONS OF INSPECTION PERIOD; SELLER’S DELIVERY OF DUE DILIGENCE
ITEMS

     2   6.   

AS IS SALE

     4   7.   

ASSUMPTION OF CONTRACTS

     6   8.   

ZONING

     7   9.   

CLOSING AND CLOSING DATE

     7   10.   

EXPENSES AND PRORATIONS AT THE CLOSING

     8   11.   

TITLE; SURVEY; EXISTING USE RESTRICTIONS; COVENANTS OF SELLER

     8   12.   

REPRESENTATIONS AND WARRANTIES OF SELLER

     9   13.   

WARRANTIES, REPRESENTATIONS AND COVENANTS OF PURCHASER

     11   14.   

DEFAULTS

     11   15.   

CONDEMNATION; CASUALTY

     12   16.   

BROKERS

     12   17.   

NOTICES

     12   18.   

GENERAL PROVISIONS

     13   19.   

DAY FOR PERFORMANCE

     13   20.   

SURVIVAL OF PROVISIONS

     14   21.   

SEVERABILITY

     14   22.   

EFFECTIVE DATE

     14   23.   

NO PUBLIC DISCLOSURE

     14   24.   

ATTORNEY’S FEES

     14   25.   

MERGER/PRIOR AGREEMENTS

     14   26.   

HEADINGS/CAPTIONS

     15   27.   

THIRD-PARTY BENEFICIARIES

     15   28.   

WAIVER OF JURY TRIAL

     15   29.   

ASSIGNMENT

     15   30.   

SUBSEQUENT PROPERTY RESALE

     15  



--------------------------------------------------------------------------------

EXHIBIT A    DESCRIPTION OF LAND EXHIBIT B    EARNEST MONEY ESCROW AGREEMENT
EXHIBIT C    SPECIAL WARRANTY DEED EXHIBIT D    BILL OF SALE AND ASSIGNMENT AND
ASSUMPTION OF CONTRACTS EXHIBIT E    REQUEST FOR RESTRICTED ACCESS RECORD
DRAWINGS

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 29th day of October, 2018 (the “Effective Date”) by and between THE
DALLAS MORNING NEWS, INC. a Delaware corporation (“Seller”), and 508 YOUNG
ACQUISITION LP, a Texas limited partnership (“Purchaser”).

A. Seller desires to sell and Purchaser desires to acquire the property
described in this Agreement on the terms and conditions in this Agreement.

B. In consideration of the mutual covenants and agreements in this Agreement,
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are expressly acknowledged, Seller and Purchaser agree as
follows:

1. Description of Property; Agreement to Buy and Sell. Subject to the terms and
conditions in this Agreement, Purchaser agrees to buy and Seller agrees to sell
(a) the real property containing approximately 8.033 gross acres (or
approximately 7.21 net acres, net of the Ground Lease (defined herein)), located
at 508 Young Street in the City of Dallas, Dallas County, Texas, as described on
Exhibit A (the “Land”), together with any and all improvements, appurtenances,
rights, privileges and easements benefiting, belonging or pertaining to the
Land, and all right, title and interest of Seller in and to any land lying in
the bed of any road in front of or adjoining the Land, together with any strips
or gores relating to the Land (the “Improvements”), and all of Seller’s right
title and interest in and to all furniture, personal property, machinery,
apparatus, and equipment owned by Seller located on the Land and Improvements
(the “Personal Property” and together with the Land and Improvements,
collectively, the “Property”), (b) all of Seller’s right, title, and interest in
and to that certain Ground Lease Agreement with Option to Purchase dated as of
October 1, 2008 executed by Seller as lessor and Belo Corp. and Texas Cable
News, Inc., collectively as lessee (the “Ground Lease”); (c) all of Seller’s
right, title, and interest in at to that certain Building and Rooftop License
Agreement dated February 24, 2015 executed by Seller and Dallas MTA, L.P. d/b/a
Verizon Wireless (the “Cell Tower Lease”); (d) all of Seller’s right, title, and
interest in and to that certain Reciprocal Easement and Operating Agreement
dated as of October 1, 2008 by and between Seller, Belo Corp., Texas Cable News,
Inc., and WFAA-TV, Inc. (the “Easement and Operating Agreement”) and (e) all of
Seller’s right, title, and interest in and to that certain Storage Space Lease
dated as of October 1, 2008 between Seller and WFAA-TV, Inc. (the “Storage Space
Lease”). The Ground Lease, the Cell Tower Lease and the Storage Space Lease are
collectively called the “Leases”. The Leases and the Easement and Operating
Agreement are collectively called the “Existing Agreements”.

2. Earnest Money and Title Company. Within two (2) business days after the
Effective Date, Purchaser will deliver to Benchmark Title, LLC, 2007 Randall
Street, Dallas, Texas 75201; (214) 485-8678; Attention: Ben Gibbins (the “Title
Company”) the sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00)
(the “Initial Earnest Money”). Within two (2) business days following the
expiration of the Inspection Period, if Purchaser elects to proceed with the
purchase and sale described herein, or has not previously terminated (or if
there was not a deemed termination of) this Agreement, Purchaser shall make an
additional earnest money deposit with the Title Company of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) (the “Additional Deposit”), which,
from and after the deposit thereof with the Title Company shall not be refunded
to Purchaser except only as expressly set forth in this Agreement. The Initial
Earnest Money and the Additional Deposit totaling Five Hundred Thousand and
No/100 Dollars ($500,000.00) are together called the “Earnest Money.” Seller,
Purchaser and Title Company have executed the Earnest Money Escrow Agreement
attached as Exhibit B. If this Agreement refers to the Earnest Money in a
particular provision, but given the relevant time periods the Additional Deposit
has yet to be deposited with the Title Company, then, in such instance,
reference to



--------------------------------------------------------------------------------

the Earnest Money shall mean only the Initial Earnest Money, as applicable. In
the event that Benchmark Title, LLC imposes additional exceptions, or additional
or separate non-customary requirements other than those provided in the title
commitment prepared by Republic Title of Texas, Inc. as delivered to Purchaser
in the data room, and Benchmark Title, LLC is unwilling to compromise or waive
such matter or matters to Seller’s reasonable satisfaction, Benchmark Title, LLC
shall be replaced as the Title Company with Republic Title of Texas, Inc.

3. Purchase Price. The “Purchase Price” of the Property is THIRTY-THREE MILLION
AND NO/100 DOLLARS ($33,000,000.00) and is subject to adjustments and prorations
as provided in this Agreement. At Closing, the Purchase Price will be paid to
Seller by wire transfer of immediately available funds to an account designated
by Seller. Purchaser expects to obtain third party financing for no more than
50% of the Purchase Price; however Purchaser expressly agrees and acknowledges
that Purchaser’s obligations hereunder are not in any way conditional upon or
qualified by Purchaser’s ability to obtain such financing or any other financing
of any type or nature whatsoever (i.e., whether by way of debt, financing or
equity investment or otherwise).

4. Critical Dates. Seller and Purchaser agree as follows:

(a) The period commencing on the Effective Date of this Agreement and expiring
at 5:00 p.m., Central Time, on December 14, 2018 is the “Inspection Period”.

(b) The Closing (defined in Section 9) will be December 28, 2018.

The dates in this Section are subject to extension only as expressly set forth
in this Agreement.

5. Terms and Conditions of Inspection Period; Seller’s Delivery of Due Diligence
Items. Seller has delivered to Purchaser (through access to the data room for
this transaction) copies of due diligence materials related to the Property
(collectively, “Site Information”). During the Inspection Period during normal
business hours and upon at least 2 business days’ notice to Seller, Purchaser
may at all times enter the Property as needed to do what is reasonably necessary
to investigate and plan for the use and development of the Property; provided
Purchaser shall not conduct any invasive testing or boring or soil sampling
without the prior written approval of Seller as Seller in its sole discretion
shall determine. Purchaser will restore any area of the Property disturbed by
Purchaser to as near its original condition as reasonably possible. Purchaser
acknowledges that the Property has been vacant for a period of time and there
may be numerous items of inoperable equipment and safety hazards that may be
present during Purchaser’s inspection. PURCHASER SHALL INDEMNIFY, DEFEND (WITH
COUNSEL ACCEPTABLE TO SELLER), AND HOLD HARMLESS SELLER FROM ANY DAMAGES,
LIABILITIES, OR CLAIMS FOR PROPERTY DAMAGE OR PERSONAL INJURY, INCLUDING
ATTORNEYS’ FEES AND COSTS, CAUSED BY PURCHASER, ITS EMPLOYEES, AGENTS, OR
INDEPENDENT CONTRACTORS (THE “PURCHASER PARTIES”) IN CONNECTION WITH THE
INSPECTION OF THE PROPERTY, OR THAT ARISE IN ANY WAY FROM PURCHASER’S OR
PURCHASER PARTIES’ EXERCISE OF THE RIGHTS OF ACCESS ONTO THE PROPERTY, OR THE
CONDUCT OF SUCH TESTS. Purchaser’s indemnity obligations under this Section 5
will survive Closing or the termination of this Agreement, but shall
specifically exclude damages, liabilities or claims relating to the value of the
Property, repairs or corrections to be made on the Property or reporting
obligations of Seller arising from discovery by Purchaser of any pre-existing
condition on or about the Property; provided Purchaser shall continue to
indemnify Seller with respect to any personal injuries or damage that arise as a
result of any pre-existing conditions that are incurred by anyone in connection
with Purchaser inspecting the Property.

Purchaser has delivered a certificate of insurance to Seller evidencing that
Purchaser has in place

 

2



--------------------------------------------------------------------------------

commercial general liability insurance (with policy limits of at least
$2,000,000 per occurrence), which commercial general liability insurance names
Seller as an additional insured thereunder. Purchaser shall also require all
consultants, contractors and sub-contractors engaged by Purchaser to obtain and
maintain insurance of the same type and amounts.

Purchaser acknowledges that the Property has been vacant for a period of time
and there may be numerous items of inoperable equipment and safety hazards that
may be present during Purchaser’s inspection. Purchaser acknowledges and agrees
that any entry onto the Property by Purchaser, any other Purchaser Parties or
their respective employees, agents, consultants or contractors shall be at such
parties’ sole risk, and that Seller makes (and has heretofore made) no
representations or warranties of any kind whatsoever regarding the Property or
the condition of the Property (including, without limitation, the environmental
condition thereof). Purchaser, any other Purchaser Parties and their respective
employees, agents, consultants and contractors, to the fullest extent permitted
under applicable law, hereby waive any and all claims and causes of action
against the Seller, and fully and forever release the Seller for any loss, cost,
damage, liability or expense (including, without limitation, attorneys’ and
paralegals’ fees and expenses) suffered or incurred by Purchaser, any other
Purchaser Parties and their respective employees, agents, consultants or
contractors in connection with any entry onto the Property pursuant to this
Agreement and the inspection. Purchaser, the other Purchaser Parties and their
respective contractors, agents, consultants and employees shall fully comply
with all laws, rules, regulations and ordinances applicable to their entry upon
the Property pursuant to this Agreement. In the event that Purchaser, any other
Purchaser Parties or their respective agents, employees, consultants or
contractors shall fail to strictly comply with any of its duties or obligations
under this Section, Seller shall be entitled to immediately revoke all rights,
benefits and privileges conferred upon Purchaser under this Section and shall be
in breach of this Agreement. The waiver, release and indemnification provisions
of this Section 5 shall survive the termination of this Agreement.

Unless Seller specifically and expressly agrees otherwise in writing, or except
as otherwise excluded under this Agreement, Purchaser agrees that (a) the
results of all inspections, analyses, studies and similar reports relating to
the Property prepared by or for Purchaser utilizing any information acquired in
whole or in part through the exercise of Purchaser’s inspection rights; and
(b) all information (collectively, the “Proprietary Information”) regarding the
Property of whatsoever nature made available to Purchaser by Seller or Seller’s
agents or representatives is confidential and shall not be disclosed to any
other person except those assisting Purchaser with the transaction, and then
only upon Purchaser making such persons aware of the confidentiality restriction
and procuring such persons’ agreement to be bound thereby. Purchaser agrees not
to use and will use commercially reasonable efforts to not allow to be used any
such Proprietary Information for any purpose other than to determine whether to
proceed with the contemplated purchase and to obtain financing for such
purchase, or if same is consummated, in connection with the ownership,
redevelopment and operation of the Property post-Closing. Further, if the
purchase and sale contemplated hereby fails to close for any reason whatsoever,
Purchaser agrees, that if so requested by Seller in writing, Purchaser shall
return to Seller, or cause to be returned to Seller, all Proprietary Information
and any Proprietary Information delivered to Purchaser by Seller via electronic
transmission shall be destroyed or erased and written confirmation by Purchaser
of such destruction/erasure shall be provided to Seller. Proprietary Information
shall not include any information which (a) now or hereafter becomes, through no
fault of Purchaser, generally known or available; (b) is known by Purchaser, its
agents, employees or contractors at the time of receiving such information as
substantiated by reasonable documentation; (c) is legally furnished to Purchaser
by a third party, as a matter of right and without restriction on disclosure; or
(d) is independently developed by Purchaser without any breach of this
Agreement. In addition, Purchaser may disclose Proprietary Information as
required by law or legal process or in connection with any legal proceeding;
provided, to the extent permitted by applicable law, Purchaser shall give Seller
prior written notice of any such disclosure.

 

3



--------------------------------------------------------------------------------

Seller makes no representations or warranties as to the truth, accuracy,
completeness, methodology of preparation or otherwise concerning any engineering
or environmental reports or any other materials, data or other information
supplied to Purchaser in connection with Purchaser’s inspection of the Property,
including, without limitation, the Site Information (e.g., that such materials
are complete, accurate or the final version thereof, or that such materials are
all of such materials as are in Seller’s possession). It is the parties’ express
understanding and agreement that any materials that Purchaser is allowed to
review are provided only for Purchaser’s convenience in making its own
examination and determination prior to the expiration of the Inspection Period
as to whether it wishes to purchase the Property, and, in doing so, Purchaser
shall rely on its own independent investigation and evaluation of every aspect
of the Property and not on any materials supplied by Seller. Purchaser expressly
disclaims any intent to rely on any such materials provided to it by Seller in
connection with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.

Purchaser’s obligations under this Agreement are conditioned on Purchaser’s
determination that the Property is satisfactory for the use and development
intended by Purchaser and that the development is economically feasible.
Purchaser has the right to terminate this Agreement on written notice to Seller
given at any time and for any reason within the Inspection Period. On
termination, the Title Company will pay the sum of $100.00 to Seller, the
balance of the Earnest Money will be paid to Purchaser, and all rights and
obligations of the parties under this Agreement will be of no further force or
effect, except for obligations that are expressly stated to survive the
termination of this Agreement. Seller acknowledges and agrees that the sum of
$100.00 is good, adequate and sufficient consideration for the rights granted to
Purchaser under this Section 5.

Seller shall execute and deliver to Purchaser the letter which is attached
hereto as Exhibit E on or before November 1, 2018.

6. AS IS Sale. THE PROPERTY IS BEING SOLD IN AN “AS IS, WHERE IS” CONDITION AND
“WITH ALL FAULTS” AS OF THE DATE OF THIS AGREEMENT AND AS OF CLOSING. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, AND IN ANY DOCUMENTS OR INSTRUMENTS TO BE
DELIVERED BY SELLER AT CLOSING, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE
OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY ANY
PARTNER, MEMBER, OFFICER, DIRECTOR, SHAREHOLDER, PERSON, FIRM, AGENT, ATTORNEY
OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO (I) THE
CONDITION OR STATE OF REPAIR OF THE PROPERTY; (II) THE COMPLIANCE OR
NON-COMPLIANCE OF THE PROPERTY WITH ANY APPLICABLE LAWS, REGULATIONS OR
ORDINANCES (INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT
OF 1990, AS AMENDED AND THE REGULATIONS PROMULGATED THEREUNDER, ANY APPLICABLE
ZONING, BUILDING OR DEVELOPMENT CODES); (III) THE VALUE, EXPENSE OF OPERATION,
OR INCOME POTENTIAL OF THE PROPERTY; (IV) ANY OTHER FACT OR CONDITION WHICH HAS
OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE,
VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION
THEREOF, INCLUDING WITHOUT LIMITATION ITS MERCHANTABILITY OR ITS FITNESS FOR ANY
PARTICULAR PURPOSE; OR (V) WHETHER THE PROPERTY CONTAINS ASBESTOS, RADON, LEAD
BASED PAINT, MOLD, OR HARMFUL OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT,
LOCATION OR NATURE OF SAME. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY, INCLUDING
ANY INFORMATION PROVIDED WITH RESPECT TO THE OPERATION THEREOF OR ANY OTHER
ASPECT RELATED TO THE TRANSACTION CONTEMPLATED HEREBY, WAS OBTAINED FROM A
VARIETY OF SOURCES AND SELLER HAS MADE NO INDEPENDENT

 

4



--------------------------------------------------------------------------------

INVESTIGATION OR VERIFICATION OF SUCH INFORMATION; THEREFORE, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, AND IN ANY DOCUMENTS OR INSTRUMENTS TO BE
DELIVERED BY SELLER AT CLOSING, SELLER MAKES NO REPRESENTATION AS TO THE
ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE
FOR OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT, REPRESENTATION,
OR INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION THEREOF FURNISHED BY
ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE, OR OTHER PERSON. THE
PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN
THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED INTO THIS
AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT. THE PARTIES FURTHER AGREE THAT THIS AGREEMENT HAS BEEN
ENTERED INTO WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR FULL
INVESTIGATION AND NEITHER PARTY IS RELYING UPON ANY STATEMENT OR REPRESENTATION
BY THE OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN
THIS AGREEMENT, THE EXHIBITS ANNEXED HERETO, OR THE CONVEYANCE INSTRUMENTS
DELIVERED AT CLOSING.

PURCHASER, UPON CLOSING, WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES
AND DISCHARGES SELLER, SELLER’S AFFILIATES, THE PARTNERS, TRUSTEES,
SHAREHOLDERS, MEMBERS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES AND AGENTS OF
EACH OF THEM, AND THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL REPRESENTATIVES
AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL DEMANDS, CLAIMS
(INCLUDING, WITHOUT LIMITATION, CAUSES OF ACTION IN TORT), LEGAL OR
ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES,
LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN (COLLECTIVELY, “CLAIMS”), THAT MAY ARISE ON ACCOUNT OF OR
IN ANY WAY BE CONNECTED WITH THE PROPERTY, THE PHYSICAL CONDITION THEREOF, OR
ANY LAW OR REGULATION APPLICABLE THERETO (INCLUDING, WITHOUT LIMITATION, CLAIMS
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, AS AMENDED (42 U.S.C. SECTION 6901, ET SEQ.), THE RESOURCES
CONSERVATION AND RECOVERY ACT OF 1976 (42 U.S.C. SECTION 6901, ET SEQ.), THE
CLEAN WATER ACT (33 U.S.C. SECTION 1251, ET SEQ.), THE SAFE DRINKING WATER ACT
(49 U.S.C. SECTION 1801, ET SEQ.), THE HAZARDOUS TRANSPORTATION ACT (42 U.S.C.
SECTION 6901, ET SEQ.), AND THE TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTION
2601, ET SEQ.). WITHOUT LIMITING THE FOREGOING, PURCHASER, UPON CLOSING, SHALL
BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER AND ALL OTHER
RELEASEES FROM ANY AND ALL CLAIMS, MATTERS ARISING OUT OF LATENT OR PATENT
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS AFFECTING THE PROPERTY. AS PART OF
THE PROVISIONS OF THIS SECTION 6, BUT NOT AS A LIMITATION THEREON, PURCHASER
HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT
LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER HEREBY WAIVES ANY
AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE
CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR LOCAL LAW,
RULES AND REGULATIONS. PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR
REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON OR ABOUT
THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, PURCHASER SHALL NOT ASSERT
ANY CLAIM AGAINST OR SEEK ANY CONTRIBUTION OR COST RECOVERY FROM SELLER FOR SUCH
CLEAN-UP, REMOVAL OR REMEDIATION.

 

5



--------------------------------------------------------------------------------

IN NO EVENT DOES SELLER AGREE TO ASSUME ANY POST-CLOSING OBLIGATIONS WITH
RESPECT TO THE PROPERTY EXCEPT ONLY FOR POST CLOSING OBLIGATIONS OF SELLER SET
FORTH HEREIN THAT EXPRESSLY SURVIVE CLOSING OR SET FORTH IN ANY CONVEYANCE
INSTRUMENT DELIVERED BY SELLER AT CLOSING. PURCHASER HEREBY ACKNOWLEDGES THAT
SELLER WOULD NOT AGREE TO SELL THE PROPERTY ON THE TERMS AND CONDITIONS THAT ARE
SET FORTH IN THIS AGREEMENT IF PURCHASER DID NOT AGREE TO EACH AND EVERY
PROVISION IN THIS SECTION 6. PURCHASER ACKNOWLEDGES THAT, BY THE CLOSING DATE,
PURCHASER WILL HAVE HAD SUFFICIENT OPPORTUNITY TO INSPECT THE PROPERTY FULLY AND
COMPLETELY AT ITS EXPENSE IN ORDER TO ASCERTAIN TO ITS SATISFACTION THE EXTENT
TO WHICH THE PROPERTY COMPLIES WITH APPLICABLE ZONING, BUILDING, ENVIRONMENTAL,
HEALTH AND SAFETY AND ALL OTHER LAWS, CODES AND REGULATIONS. PURCHASER
ACKNOWLEDGES THAT, BY THE CLOSING DATE, PURCHASER WILL HAVE HAD SUFFICIENT
OPPORTUNITY TO REVIEW THE GROUND LEASE, CELL TOWER LEASE, EASEMENT AND OPERATING
AGREEMENT, STORAGE SPACE LEASE, THE SERVICE CONTRACTS (AS DEFINED IN SECTION 7)
AND OTHER MATTERS RELATING TO THE PROPERTY IN ORDER TO DETERMINE, BASED UPON ITS
OWN INVESTIGATIONS, INSPECTIONS, TESTS AND STUDIES, WHETHER TO PURCHASE THE
PROPERTY AND TO ASSUME SELLER’S OBLIGATIONS UNDER THE GROUND LEASE, CELL TOWER
LEASE, EASEMENT AND OPERATING AGREEMENT, STORAGE SPACE LEASE, SERVICE CONTRACTS
AND OTHERWISE WITH RESPECT TO THE PROPERTY.

Seller hereby advises the Purchaser that the Phase I Environmental Site
Assessment for the Dallas Morning News, 508 Young Street, Dallas, Texas,
prepared for A.H. Belo Corporation, by Terracon, dated December 22, 2016 and the
Limited Site Investigation for the Dallas Morning News, 508 Young Street,
Dallas, Texas, prepared for A.H. Belo Corporation, by Terracon, dated
February 10, 2017 delivered to Purchaser indicate that there is likely asbestos
and lead based paint on building materials and other hazardous materials within
the improvements on the Property and that the Property formerly housed an
on-site service station, has fill material from a historic Dallas fire and
former on-site quarry, had a 12,000 gallon diesel underground storage tank,
three former on-site Stoddard solvent USTs, a decommissioned on-site settling
chamber, the potential for at least one other fuel storage tank, and that
metals, PAHs, Volatile Organic Compounds, and petroleum have been identified in
soil and/or groundwater at the Property and that undocumented fill may contain
other contaminants. Seller discloses all such items (including, but not limited
to all matters reflected in Site Information) to Purchaser based on information
provided to it by third parties and therefore makes no representation or
warranty as to such matters or the completeness of such matters, and advises
Purchaser to conduct its independent investigation as to such matters.

7. Assumption of Contracts. Purchaser shall be required at Closing to assume all
obligations of Seller under the Existing Agreements which first arise or accrue
following the Closing. Seller shall remain obligated following the Closing for
the payment and performance of all obligations of Seller under the Existing
Agreements that are required to be paid or performed on or before the date of
the Closing but have not been fully paid or performed by such date. With respect
to contracts and agreements, other than the Existing Agreements that relate
exclusively to the operation and maintenance of the Property, the terms of which
extend beyond midnight of the day preceding the Closing Date (the “Service
Contracts”), Purchaser shall, on or prior to the expiration of the Inspection
Period, notify Seller in writing if Purchaser elects not to assume at Closing
any specified Service Contracts. If this Agreement

 

6



--------------------------------------------------------------------------------

is not terminated, then, upon Closing, Seller shall give notice of termination,
to the extent permitted under the applicable contract, of such disapproved
contract(s); provided, if by the terms of the disapproved contract Seller has no
right to terminate same on or prior to Closing, or if the actual date of
termination is after the Closing Date, or if any fee or other compensation is
due thereunder as a result of such termination, Purchaser shall be required at
Closing to assume the obligation to pay or reimburse Seller for the payment of
the termination charge if the charge is ascertainable by such date or as part of
post-Closing reconciliations if the charge is not ascertainable as of the
Closing Date and such reimbursement obligation shall survive the Closing.

8. Zoning. It shall not be a condition to Closing that any zoning change or
development approvals be made with respect to the Property. Seller shall, upon
Purchaser’s request, and provided (a) Seller thereby assumes no liability or
obligation, (b) the requested action does not violate or require consents under
the Existing Agreements, and (c) there is no cost to Seller, join in or
otherwise consent to any and all applications to the City of Dallas or other
governmental or quasi-governmental agencies or entities with jurisdiction over
the Property (excluding the City of Dallas Landmark Commission) for zoning,
platting, site plan approval, vacations, dedications, surface water management
permits, drainage permits, building permits, and any and all other permits,
consents, approvals, and/or authorizations which, in Purchaser’s reasonable
opinion, are necessary or desirable from such agencies or entities (excluding
the City of Dallas Landmark Commission) for the development of the Property;
provided, no such discussions with any such parties shall begin until
October 31, 2018. No zoning or other changes will become effective prior to
Closing. Except as specifically provided in the prior sentences of this
Section 8, without Seller’s prior written consent, until the Closing, Purchaser
and its representatives shall not make any other application to any governmental
or quasi-governmental agency or other entity having jurisdiction over the
Property, including, without limitation, the City of Dallas Landmark Commission
(collectively, “Agencies”) for any permit, approval, license or other
entitlement for the Property or the use or development thereof. If Purchaser
desires to discuss its proposed redevelopment of the Property with the City of
Dallas Landmark Commission after October 31, 2018, Seller shall have the right
to have its representatives participate in such discussions. Purchaser and its
representatives shall not request nor do anything to trigger an inspection of
the Property by any person or entity having jurisdiction over the same.

9. Closing and Closing Date. Subject to the conditions in this Agreement, the
sale of the Property (the “Closing”) will be held at the office of the Title
Company on December 28, 2018 (the “Closing Date”). Seller and Purchaser agree to
cooperate with one another to deliver documents in escrow to the Title Company
in order to eliminate the need for representatives of Seller and Purchaser to
attend the Closing. Seller will deliver to Purchaser full and exclusive
possession of the Property on the Closing Date, subject only to the Permitted
Exceptions (as defined in Section 11).

Seller will execute and deliver to the Title Company (a) a special warranty deed
(the “Deed”) conveying fee simple title to the Property subject only to the
Permitted Exceptions in the form attached hereto as Exhibit C hereto, (b) a bill
of sale and assignment and assumption of contracts (the “Assignment of
Contracts”) in the form of Exhibit D hereto, assigning the Existing Agreements,
and any Service Contracts which Purchaser has elected to assume (or is required
to assume), (c) an owner’s affidavit mutually acceptable to the Title Company
and Seller, (d) an affidavit of Seller as required by Section 1445 of the
Internal Revenue Code of 1986, as amended, (e) evidence of Seller’s authority as
reasonably required by the Title Company, (f) the information required for
Purchaser to file IRS Form 1099-S, (f) a notice letter addressed to the parties
under the Existing Agreements, advising such parties of the transfer of the
Property to Purchaser, in form and content mutually acceptable to Seller and
Purchaser, and (g) any other documents required under this Agreement or deemed
reasonably necessary by Purchaser, Seller, or the Title Company.

 

7



--------------------------------------------------------------------------------

Purchaser will execute and deliver to the Title Company (a) the Assignment of
Contracts, (b) evidence of Purchaser’s authority as reasonably required by the
Seller or the Title Company, and (c) any other documents required under this
Agreement or deemed reasonably necessary by Purchaser, Seller, or the Title
Company. Prior to Closing, Purchaser shall deposit the Purchase Price with the
Title Company. To the extent the Seller and Purchaser do not agree on the form
of Deed or other conveyance and closing documents, the form shall be the forms
from the Texas Real Estate Forms Manual published by the State Bar of Texas Real
Property, Probate and Trust Section.

It shall be a condition precedent to Purchaser’s obligations under this
Agreement that not less than five (5) business days prior to the Closing,
Purchaser receive from each of the parties (other than Seller) under the
Existing Agreements (other than the Cell Tower Lease) estoppel certificates in
form and content acceptable to Purchaser in its sole discretion (collectively,
the “Estoppel Certificates”). If Purchaser does not receive one (1) or more of
the Estoppel Certificates, Purchaser shall have the right to terminate this
Agreement by written notice delivered to Seller at any time prior to the Closing
and upon any such termination, the Earnest Money shall be refunded to Purchaser,
and all rights and obligations of the parties under this Agreement shall be of
no further force or effect, except for obligations that are expressly stated to
survive the termination of this Agreement. For the avoidance of doubt, the
delivery of an estoppel certificate with respect to the Cell Tower Lease shall
not be condition precedent to Purchaser’s obligations under this Agreement.

10. Expenses and Prorations at the Closing. Utility charges and any other
amounts owed by Seller or paid under the Service Contracts and the Existing
Agreements, and normally and customarily prorated operating expenses as of the
Closing Date shall be prorated as of the Closing Date. Taxes for the Property
will be prorated as of the date of the Closing based upon the most recently
available information for the Property. On receipt of the actual tax bills,
Purchaser and Seller will promptly make adjustments as appropriate. The portion
of the taxes that are to be reimbursed by the tenant under the Ground Lease or
the Belo Parcel Owner under the Easement and Operating Agreement will be
separately prorated and if the taxes have been paid by Seller but not yet
reimbursed by the appropriate party under the Ground Lease or Easement and
Operating Agreement, Seller or Purchaser shall pay the prorated amount of any
such reimbursement received under the Ground Lease or the Easement and Operating
Agreement to the other party if and when Seller or Purchaser, as applicable,
receives such reimbursement. On the Closing Date, if any special assessment
affects the Property, all unpaid installments of the assessment (other than
those which will become due and payable after the Closing) will be paid by
Seller.

In addition, if after the Closing there is an adjustment or reassessment by any
governmental authority for the year of the Closing or any prior year (whether in
the nature of a “roll-back” tax or otherwise), any additional tax payment
assessed on the Property for year of the Closing will be prorated between
Purchaser and Seller. Any additional tax payment for the Property for any year
prior to the year of the Closing will be paid by Seller.

Seller will pay the recording fees with respect to the Deed and Seller’s
attorney’s fees and expenses, and shall provide Purchaser a credit for the
premiums for the base owner’s policy insuring Purchaser (but not any premiums or
fees for endorsements or survey amendments). Purchaser will pay all title
examination fees and premiums for the policy insuring Purchaser (subject to
Seller’s credit in the prior sentence), and Purchaser’s attorney’s fees and
expenses.

The obligations of Seller and Purchaser in this Section 10 will survive the
Closing.

11. Title; Survey; Existing Use Restrictions; Covenants of Seller. Purchaser
will have until the date that is 20 days prior to the expiration of the
Inspection Period to examine title to the Property and obtain a survey (the
“Survey”) of the Land and to advise Seller in writing of any title or

 

8



--------------------------------------------------------------------------------

survey objections. Purchaser may update the effective date of its title
examination or Survey and give notice to Seller of all objections appearing
subsequent to the effective date of its previous title examination or Survey, as
the case may be. The encumbrances disclosed by Purchaser’s title examination or
Survey and not objected to by Purchaser and the Existing Agreements, are
referred to as the “Permitted Exceptions”. In addition, if Purchaser
subsequently waives an objection in writing, that encumbrance will be included
in the Permitted Exceptions.

The deed from Seller to Purchaser will contain the legal description prepared
from Seller’s vesting deed. If the Survey has a different legal description,
Seller will deliver a quitclaim deed to Purchaser attaching the legal
description from Purchaser’s Survey.

Seller will have ten (10) days after receipt of Purchaser’s notice to advise
Purchaser in writing of the objections Seller agrees to cure. However, Seller
agrees that Seller will remove all Monetary Liens at or prior to Closing and
that Purchaser is not required to object to any Monetary Liens. If Seller fails
to respond within the ten (10) day period, then Seller will be deemed to have
declined to cure any of the objections in Purchaser’s notice. If Seller declines
to cure any specific encumbrances, then Purchaser may elect, within five
(5) days after Seller’s response either (i) to terminate this Agreement by
written notice to Seller, in which event the Earnest Money will be immediately
refunded to Purchaser and all rights and obligations of the parties under this
Agreement will be of no further force or effect, except as expressly set forth
in this Agreement, or (ii) to accept title subject to the specific encumbrances.
If Purchaser does not so elect, Purchaser will be deemed to have elected option
(ii). “Monetary Liens” shall mean: (i) any mortgage or deed of trust liens or
security interests against the Property, (ii) judgment liens, (iii) real estate
tax liens, other than liens for taxes and assessments not yet delinquent,
(iv) mechanics’ liens; and (v) any other monetary liens.

If Seller fails to cure a Monetary Lien (a) Purchaser may terminate this
Agreement in which event the Earnest Money shall be refunded to Purchaser, or
(b) such Monetary Lien shall be cured by the Title Company at Closing and the
cost thereof charged to the Seller.

Until the earlier of the scheduled Closing Date or the termination of this
Agreement, Seller covenants and agrees that Seller will not (i) materially
change or alter the physical condition of the Property, (ii) grant, create,
consent to, or modify any encumbrance benefitting or burdening the Property,
(iii) unless expressly provided in this Agreement, pursue or consent to any
rezoning of the Land, or (iv) enter into any new contract, lease, license or
similar agreement with respect to the Property which is not terminated by Seller
at or prior to the Closing.

12. Representations and Warranties of Seller. Seller warrants and represents to
Purchaser as follows:

(a) Seller owns fee simple title to the Property subject to matters of record
and real property ad valorem taxes not yet delinquent.

(b) There is no litigation or proceeding pending or, to Seller’s actual
knowledge, threatened against Seller which could have an adverse effect on the
Property or Seller’s ability to consummate the transactions contemplated hereby.
There is no litigation or proceeding pending or, to Seller’s knowledge,
threatened against or with respect to the Property. No condemnation or eminent
domain proceedings are now pending or to Seller’s actual knowledge threatened
concerning the Property, and Seller has received no written notice addressed to
Seller from any governmental or quasi-governmental agency or authority or
potential condemnor concerning any right-of-way, utility or other taking which
may affect the Property.

 

9



--------------------------------------------------------------------------------

(c) All actions required to authorize the execution and performance of this
Agreement by Seller have been taken, and this Agreement constitutes a valid and
binding agreement, enforceable against Seller. Except for the parties under the
Existing Agreements, no person or entity has any right or option to lease,
occupy or acquire the Property.

(d) To Seller’s knowledge the Property is not and will not be subject to any
reassessment due to a change in use of the Property or subject to any special
assessments, whether or not presently a lien. To Seller’s knowledge, the
Property has not been classified under any designation authorized by law to
obtain a special low ad valorem tax rate or to receive a reduction, abatement or
deferment of ad valorem taxes which, in such case, will result in additional,
catch-up or roll-back ad valorem taxes in the future in order to recover the
amounts previously reduced, abated or deferred.

(e) To Seller’s knowledge there is no existing violation of any ordinance, code,
law, rule, requirement or regulation applicable to the Property that has not
been cured.

(f) No default by Seller exists under any of the Existing Agreements.

(g) Except for the Existing Agreements and the Service Contracts which are not
terminated by Seller at or prior to the Closing, whether in accordance with this
Agreement or otherwise, there are no agreements, contracts, leases, licenses or
other agreements in effect with respect to the Property which will remain in
effect following the Closing.

(h) Seller has not entered into an amendment that has amended or modified the
Cell Tower Lease.

Purchaser’s obligations to acquire the Property are conditioned upon the
representations remaining true and correct, in all material respects, as of the
date of the Closing. If Seller becomes aware that any of the representations and
warranties become untrue or misleading in any material respect prior to the
Closing, Seller will give prompt written notice to Purchaser, in which event,
Purchaser may either waive such condition, in writing, or terminate this
Agreement and receive a refund of the Earnest Money, in which event neither
Seller nor Purchaser will have any further obligations under this Agreement. All
of the representations and warranties will be reaffirmed by Seller as true and
correct in all material respects as of the date of the Closing and will survive
the Closing for nine (9) months. The aggregate liability of Seller for breach of
any representations and warranties shall not exceed $1,000,000 (the “Cap”); and
recovery of actual damages up to that amount is Purchaser’s sole and exclusive
remedy for any such breach; provided, however, Seller shall have no liability to
Purchaser for matters disclosed by Seller or discovered by Purchaser prior to
Closing. In addition, Seller shall have no liability related to any
representation or warranty made by Seller unless and until such liability
exceeds $10,000 (the “Deductible”) in the aggregate. For matters disclosed or
discovered prior to Closing, Purchaser’s sole rights and remedies shall be as
set forth above in this paragraph. Whenever a representation or warranty is made
in this Agreement on the basis of the knowledge, best knowledge, or actual
knowledge of Seller, such representation and warranty is made with the exclusion
of any facts otherwise known or disclosed to Purchaser, and is made solely on
the basis of the actual current knowledge without inquiry or investigation of
Katy Murray; provided, however, that such individual shall have no personal
liability with respect to any such representation or warranty.

Notwithstanding any of the foregoing to the contrary, with respect to the
representation and warranty regarding the Cell Tower Lease set forth in
subparagraph (h) above, (i) the Cap and the Deductible shall not be applicable
and (ii) such representation and warranty will survive the Closing indefinitely.

 

10



--------------------------------------------------------------------------------

13. Warranties, Representations and Covenants of Purchaser. As of the Effective
Date and as of Closing, Purchaser hereby warrants and represents to Seller, and
where indicated covenants, as follows:

(a) Organization; Authority. Purchaser is an entity that is validly existing and
in good standing under the laws of the State of Texas. Purchaser has full right,
power and authority to enter into and perform this Agreement in accordance with
its terms, and the persons executing this Agreement on behalf of Purchaser have
been duly authorized to do so. As of the Effective Date, Purchaser is an entity
controlled by KDC Holdings, LLC and no other person or entity controls Purchaser
(as defined in Section 29) as of the Effective Date. As of the Closing Date,
subject to Section 29 below, Purchaser will be controlled by KDC Holdings, LLC
and/or Hoque Global.

(b) No Untrue Statement. Neither this Agreement nor any exhibit nor any written
statement furnished or to be furnished by Purchaser to Seller in connection with
the transactions contemplated by this Agreement contains or will contain any
untrue statement of material fact or omits or will omit any material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

(c) OFAC. Purchaser (which, for this purposes of this Section 13 shall include
its partners, members, principal stockholders and any other constituent
entities) (i) has not been designated as a “specifically designated national and
blocked person” on the most current list published by the Office of Foreign
Asset Control of the U.S. Department of the Treasury (“OFAC”) at its official
website (http;//www.treas.gov/ofac/t11sdn.pdf) or at any replacement website or
other replacement official publication of such list (collectively, the “List”);
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of OFAC and any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto; and (iii) will not transfer or
permit the transfer of any controlling interest in Purchaser to any person or
entity who is, or any of whose beneficial owners are, listed on the List.

14. Defaults. If Seller fails to comply with or perform any of its covenants,
agreements and obligations under this Agreement, then, at Purchaser’s option:
(i) Purchaser will be entitled to terminate this Agreement and receive an
immediate refund of all Earnest Money as its sole option (except as hereafter
provided), or (ii) enforce Seller’s obligations to convey the Property by
delivering written notice to Seller within forty-five (45) days after the
scheduled Closing which describes such default and states Purchaser’s election
to enforce specific performance and actually filing suit within ninety (90) days
following the expiration of such forty-five (45) day period. Notwithstanding
anything herein to the contrary, if Purchaser elects to terminate this Agreement
as the result of a default by Seller, Seller shall reimburse Purchaser up to One
Hundred Thousand and 00/100 Dollars ($100,000) for the out-of-pocket costs and
expenses incurred by Purchaser in connection with this transaction including
Purchaser’s due diligence investigation of the Property and the legal fees and
expenses of and court and other costs and expenses of preparing, negotiating and
enforcing this Agreement.

If Purchaser fails to purchase the Property in accordance with the terms of this
Agreement, then Seller’s sole and exclusive remedy for the default will be to
terminate this Agreement and to receive and retain the Earnest Money as full
liquidated damages for Purchaser’s default. Seller and Purchaser acknowledge
that it is impossible to more precisely estimate the damages to be suffered by
Seller and that retention of the Earnest Money is not intended to be a penalty.
Upon the termination, except as expressly provided in this Agreement to the
contrary, all rights and obligations created under this Agreement will terminate
and be of no further force or effect. The provisions of this Section 14 will not
limit Purchaser’s obligations under any indemnity set forth in this Agreement.

 

11



--------------------------------------------------------------------------------

If either Seller or Purchaser enforces the obligations of the other under this
Agreement by instituting legal proceedings, then the non-prevailing party in any
such proceedings will pay all out-of-pocket expenses actually incurred by the
prevailing party, including court costs and reasonable attorneys’ fees.

15. Condemnation; Casualty.

(a) If all or any material portion of the Property, or any material portion of
any land on which off-site access, parking, utility service or stormwater
detention is located (and which is required for the use and development of the
Property) is taken or condemned by any entity with the power of eminent domain
prior to the date of the Closing or if Purchaser receives notice of a proposed
taking prior to the date of the Closing, then Purchaser will have the option of
either (i) terminating this Agreement by giving written notice to Seller, in
which event all Earnest Money will be immediately refunded to Purchaser and this
Agreement and all rights and obligations created under this Agreement will be of
no further force or effect, except as expressly provided to the contrary, or
(ii) requiring Seller to convey the remaining portion of the Property to
Purchaser pursuant to the terms and provisions of this Agreement and to transfer
and assign to Purchaser at the Closing all of Seller’s right, title and interest
in and to any award made or to be made for the Property. Seller and Purchaser
agree that Purchaser will have the right to participate in all negotiations
relating to the Property or to the compensation to be paid for any portion or
portions of the Property to be condemned.

(b) If, prior to Closing, the Property is subject to a casualty event, Purchaser
shall close this transaction on the date and at the Purchase Price agreed upon
in Section 3, and Seller will, at Seller’s option, either: (i) assign to
Purchaser the physical damage proceeds of any insurance policies payable to
Seller, up to the amount of the Purchase Price and, if an insured casualty, pay
to Purchaser the amount of any deductible but not to exceed the amount of the
loss, or (ii) raze the improvements and remove all debris and retain any and all
casualty insurance proceeds. If necessary the Closing may be extend for a
reasonable time to allow Seller to remove the improvements.

16. Brokers. Purchaser and Seller acknowledge that JLL and TAG Realty
(collectively, “Seller’s Broker”) and Philip S. Smith & Co. (“Purchaser’s
Broker”) (collectively, the “Brokers”) have acted as the only brokers in
connection with the sale of the Property. Seller shall pay Seller’s Broker and
Purchaser shall pay Purchaser’s Broker in accordance with separate written
agreements between the respective parties. Seller will indemnify Purchaser
against any claim for any real estate sales commission, finder’s fees, or like
compensation in connection with this transaction and arising out of any act or
agreement of Seller, other than any claims asserted by the Purchaser’s Broker.
Likewise, Purchaser will indemnify Seller against any claim for any real estate
sales commission, finder’s fees or like compensation in connection with this
transaction and arising out of any act or agreement of Purchaser, other than any
claims asserted by the Seller’s Broker. Seller’s indemnity and Purchaser’s
indemnity will survive the Closing or any termination of this Agreement.

17. Notices. Notices given pursuant to this Agreement will be effective only if
in writing and delivered (i) in person, (ii) by courier, (iii) by reputable
overnight courier guaranteeing next business day delivery, (iv) by United States
certified mail, return receipt requested or (v) by electronic mail. All notices
will be directed to the other party at its address provided below or such other
address as either party may designate by notice given in accordance with this
Section 17. Notices will be effective (i) in the case of personal delivery,
courier delivery or electronic mail, on the date of delivery, (ii) if by
overnight courier, one (1) business day after deposit with all delivery charges
prepaid, and (iii) in the case of certified mail, the earlier of the date
receipt is acknowledged on the return receipt for such notice or five
(5) business days after the date of posting by the United States Post Office.
The notice addresses for Seller and Purchaser are as follows:

 

12



--------------------------------------------------------------------------------

If to Seller:

   The Dallas Morning News, Inc.       1954 Commerce Street       Dallas, Texas
75201       Attention: General Counsel       Email: Clarkin@ahbelo.com   

With a copy to:

   Locke Lord LLP       2200 Ross Avenue, Suite 2800       Dallas, Texas 75201
      Attention: Vicky Gunning       Email: vgunning@lockelord.com   

If to Purchaser:

   508 Young Acquisition LP       8115 Preston Road, Suite 700       Dallas,
Texas 75225       Attention: Scott Ozymy       Email: scott.ozymy@kdc.com   

With a copy to:

   Jackson Walker LLP       2323 Ross Avenue, Suite 600       Dallas, Texas
75201       Attention: George C. Dunlap, Jr.       Email: gcdunlap@jw.com   

18. General Provisions. No failure of either party to exercise any right given
in this Agreement or to insist upon strict compliance with any obligation in
this Agreement, and no custom or practice at variance with the terms of this
Agreement, will constitute a waiver of either party’s right to demand exact
compliance with this Agreement. The parties may waive any provision of this
Agreement only by a writing executed by the party or parties against whom the
waiver is sought to be enforced. This Agreement contains the entire agreement of
the parties to this Agreement, and no representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied in this
Agreement will be of any force or effect. Any amendment to this Agreement will
be binding on Seller and Purchaser only if the amendment is in writing and
executed by both Seller and Purchaser. The provisions of this Agreement will be
for the benefit of and be binding upon Seller and Purchaser and their respective
heirs, administrators, executors, personal representatives, successors and
assigns. Time is of the essence of this Agreement. This Agreement and all
amendments will be governed by and construed under the laws of the state in
which the Land is located. This Agreement may be executed in multiple
counterparts, each of which will constitute an original, but all of which taken
together will constitute one and the same agreement. All personal pronouns used
in this Agreement, whether used in the masculine, feminine or neuter gender,
will include all genders, the singular will include the plural and vice versa.
The headings inserted at the beginning of each section are for convenience only,
and do not add to or subtract from the meaning of the contents of each section.
All exhibits attached to this Agreement are incorporated by reference into this
Agreement.

19. Day for Performance. Wherever there is a day or time period established for
performance and the day or the expiration of such time period is a Saturday,
Sunday or holiday, then the time for performance will be automatically extended
to the next business day.

 

13



--------------------------------------------------------------------------------

20. Survival of Provisions. This Agreement will survive the Closing for nine
(9) months as provided herein; provided, Section 30 shall survive for the full
period of the statute of limitations with respect to such covenant.

21. Severability. This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement is for any reason and to any
extent determined to be invalid or unenforceable, then the remainder of this
Agreement and the application of the provision to other persons or circumstances
will not be affected but rather will be enforced to the greatest extent
permitted by law.

22. Effective Date. The “Effective Date” to be inserted on the first page of
this Agreement is the date upon which this Agreement has been fully executed by
Seller and Purchaser and each of Seller and Purchaser has received a fully
executed original counterpart. The last party executing this Agreement will
deliver a fully executed original counterpart to the other party by overnight
delivery for receipt on the next succeeding business day and will insert the
next succeeding business day on the first page of all original counterparts of
this Agreement.

23. No Public Disclosure. Except to the extent necessary to comply with the
requirements of (a) applicable laws, (b) any listing agreements with, or rules
and regulations of, securities exchanges or (c) the rules, regulations or orders
of any court or other governmental authority (including Seller’s public company
reporting obligations), no party shall make or cause to be made, whether prior
to or subsequent to the Closing, any press release or similar public
announcement, communication or disclosure concerning the existence or subject
matter of this Agreement unless approved in advance by Seller and Purchaser;
provided, that with respect to any press release or similar public announcement,
communication or disclosure for which advance approval is not required in
accordance with the foregoing, to the extent practicable, reasonable notice and
a copy of such release, announcement, communication or disclosure will be
provided to Seller or Purchaser, as applicable, prior to issuing the
same. Notwithstanding the foregoing to the contrary, (a) each party shall be
entitled to make disclosures concerning this Agreement and materials provided
hereunder or delivered in connection herewith to its (a) officers, directors,
lenders, equity investors, attorneys, accountants, brokers, employees, agents
and other service professionals as may be reasonably necessary in furtherance of
the transactions contemplated hereby or to whom disclosure is required on a
“need to know” basis provided that such persons have been advised of the need to
keep such information confidential and (b) Seller and its affiliates shall have
the right to make public disclosure regarding the existence or subject matter of
its Agreement including by Current Report on Form 8-K, by press release and/or
by corporate presentation without notice to Purchaser. The provisions of this
Section 23 shall survive the Closing or earlier termination of this Agreement.

24. Attorney’s Fees. In the event of any litigation related to this Agreement,
whether to enforce its terms, recover for default, or otherwise, if either party
receives a judgment, settlement, or award in its favor (the “Receiving Party”)
against the other party (the “Paying Party”) in such litigation, the Paying
Party will pay upon demand all of the Receiving Party’s costs, charges, and
expenses (including but not limited to reasonable attorneys’ fees actually
incurred, court costs, and expert witness fees) arising out of such litigation
(including the costs of any appeal related thereto).

25. Merger/Prior Agreements. THIS AGREEMENT CONSTITUTES THE FINAL AGREEMENT
BETWEEN THE PARTIES. IT IS THE COMPLETE AND EXCLUSIVE EXPRESSION OF THE PARTIES’
AGREEMENT ON THE MATTERS CONTAINED IN THIS AGREEMENT. ALL PRIOR AND
CONTEMPORANEOUS NEGOTIATIONS AND AGREEMENTS BETWEEN THE PARTIES ON THE MATTERS
CONTAINED IN THIS AGREEMENT ARE EXPRESSLY MERGED INTO AND SUPERSEDED BY THIS
AGREEMENT. THE PROVISIONS

 

14



--------------------------------------------------------------------------------

OF THIS AGREEMENT MAY NOT BE EXPLAINED, SUPPLEMENTED, OR QUALIFIED THROUGH
EVIDENCE OF TRADE USAGE OR A PRIOR COURSE OF DEALINGS. IN ENTERING INTO THIS
AGREEMENT, THE PARTIES HAVE NOT RELIED UPON ANY STATEMENT, REPRESENTATION,
WARRANTY, OR AGREEMENT OF THE OTHER PARTY, EXCEPT FOR THOSE EXPRESSLY CONTAINED
IN THIS AGREEMENT. THERE IS NO CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS
AGREEMENT OTHER THAN THOSE EXPRESSLY STATED IN THIS AGREEMENT.

26. Headings/Captions. The descriptive headings/captions of the sections and
subsections of this Agreement are for convenience only, do not constitute a part
of this Agreement, and do not affect this Agreement’s construction or
interpretation.

27. Third-Party Beneficiaries. This Agreement does not and is not intended to
confer any rights or remedies upon any person or legal entity other than the
signatories.

28. Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW IN ANY ACTION
OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS IT CONTEMPLATES. THIS WAIVER APPLIES TO ANY ACTION OR OTHER LEGAL
PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. EACH PARTY
ACKNOWLEDGES THAT IT HAS RECEIVED THE ADVICE OF COMPETENT COUNSEL.

29. Assignment. Except for an assignment to an entity controlled by Purchaser
(as defined below) with seven days’ prior written notice to Seller, Purchaser
may not assign this Agreement without first obtaining Seller’s written consent,
in Seller’s sole and absolute discretion. Any assignment in contravention of
this provision shall be void. No assignment shall release Purchaser herein named
from any obligation or liability under this Agreement. Any assignee shall be
deemed to have made any and all representations and warranties made by Purchaser
hereunder, as if the assignee were the original signatory hereto. If Purchaser
requests Seller’s written consent to any assignment, Purchaser shall (1) notify
Seller in writing of the proposed assignment; (2) provide Seller with the name
and address of the proposed assignee; (3) provide Seller with a copy of the
proposed assignment; and (4) provide Seller with such other documents, materials
and information as Seller may request. For purposes of this Section 29 and
Section 13(a), “control” (including, with its correlative meanings, “controlled
by” and “under common control with”) means the ownership, directly or
indirectly, of 50% or more of the outstanding securities, partnership,
membership or other equity interests of any entity.

30. Subsequent Property Resale. If the Purchaser (or any affiliate or subsidiary
or any director, officer, partner, member, manager, employee, agent, attorney,
proxy, representative, successor or assign of the Purchaser or any thereof)
(collectively, “Purchaser Party”) shall enter into an Amazon Agreement (defined
below) with Amazon (or any affiliate or subsidiary or any director, officer,
partner, member, manager, employee, agent, attorney, proxy, representative,
successor or assign of Amazon or any thereof) (collectively “Amazon”) then
following the closing of a transaction per an Amazon Agreement with Amazon the
Purchaser shall pay to Seller, and Seller shall be entitled to receive, an
amount in cash equal to the Resale Consideration (defined below). As used in
this Agreement, “Amazon Agreement” means solely a written purchase and sale
agreement between Purchaser or Purchaser Party and Amazon relating to Amazon’s
acquisition of the Property (excluding the Personal Property, if applicable)
purchased pursuant to this Agreement. Purchaser’s obligations under this
Section 30 will survive Closing or the termination of this Agreement for the
period of the statute of limitations.

As used in this Agreement, “Resale Consideration” shall mean (a) with respect to
an Amazon

 

15



--------------------------------------------------------------------------------

Agreement executed on or prior to the Closing Date, fifty percent (50%) of the
Land Profit (as defined below) and (b) with respect to an Amazon Agreement
executed within the period commencing after the Closing Date and terminating on
the one-year anniversary of the Closing Date, thirty-three percent (33%) of the
Land Profit. As used in this Agreement, “Land Profit” means any profit received
by the Purchaser or any Purchaser Party in cash that is in excess of the
Purchase Price after deducting the Purchaser’s or Purchaser Party’s capitalized
costs for acquisition (including broker commissions), entitlement, legal, other
consultants and pre-development related to the Property.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

16



--------------------------------------------------------------------------------

Purchaser has executed this Agreement under seal as of October 29, 2018.

 

“PURCHASER”

508 YOUNG ACQUISITION LP,

a Texas limited partnership

By:  

/s/ M. Scott Ozymy

Name:   M. Scott Ozymy Title:   Vice President Federal Tax Identification Number
of Purchaser:

 

 

17



--------------------------------------------------------------------------------

IN ACCEPTANCE OF THIS AGREEMENT, Seller has executed this Agreement under seal
as of October 29, 2018.

 

“SELLER”

THE DALLAS MORNING NEWS, INC.,

a Delaware corporation

By:  

/s/ Katy Murray

Name:   Katy Murray Title:   Treasurer / Asset. Secretary Federal Tax
Identification Number of Seller: 26-0358790

 

18